Citation Nr: 0938671	
Decision Date: 10/09/09    Archive Date: 10/22/09

DOCKET NO.  98-16 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for asthma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David Gratz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1973 to 
November 1976, and in the Reserves from November 1976 to 
November 1993.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 1998 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana, which, inter alia, denied the 
Veteran's September 1997 claim for service connection for 
asthma.

In his substantive appeal received in September 1998, the 
Veteran requested a hearing on appeal before a Veterans Law 
Judge at the RO (Travel Board hearing).  In December 1998, 
the Veteran requested a Video Conference hearing in lieu of a 
Travel Board hearing; the Veteran reaffirmed this change at 
the February 1999 hearing.  In February 1999, the Veteran 
testified at a hearing on appeal before a Veterans Law Judge, 
who is no longer employed by VA, at the RO (Travel Board 
hearing); a copy of the transcript is associated with the 
record.

The Board notes that, in a January 2009 letter, the Veteran's 
representative waived his review of the Appeals Management 
Center's (AMC) supplemental statement of the case.  However, 
the representative did file a statement in June 2009.

In January 2001, September 2003, and March 2005, the Board 
remanded this case to the RO for additional development.  The 
case has been returned to the Board for further appellate 
consideration.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.





REMAND

The Veteran previously testified at a February 1999 hearing 
before a Veterans Law Judge (VLJ) via videoconference at the 
RO (Video Conference hearing).  However, that particular VLJ 
has since left employment with the Board.  Consequently, in 
July 2009, the Board sent the Veteran a letter offering him 
another hearing before a different VLJ who will ultimately 
decide this appeal.  See 38 U.S.C.A. § 7107(c) (West 2002); 
38 C.F.R. § 20.707 (2009).  The Veteran responded in 
September 2009 that he wanted a Travel Board hearing with a 
different VLJ.  Consequently, a new Travel Board hearing must 
be scheduled before deciding his appeal, because the law 
requires that the Veterans Law Judge who conducts a hearing 
on an appeal must participate in any decision made on that 
appeal.  38 C.F.R. § 20.707 (2009).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board 
hearing, with appropriate notification to 
the Veteran and his representative.  A 
copy of the notice to the Veteran of the 
scheduling of the hearing should also be 
placed in the record.  If the Veteran 
withdraws his hearing request or fails to 
report for the scheduled hearing, the case 
should be returned to the Board for 
further review.

The Veteran and his representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




